 CENTRAL. FREIGHT LINES, INC.Central Freight Lines, Inc. and International Associ-ation of Machinists and Aerospace Workers, AFL-CIO. Case 16-CA-8049October 15, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn August 6, 1979, Administrative Law Judge PhilW. Saunders issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief and the General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent. CentralFreight Lines, Inc., Irving, Texas, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, as so modified:1. Substitute the following for paragraph (f):(f) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Di, Wall Products. Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 In par. I(f) of his recommended Order, the Administrative Law Judgeuses the broad cease-and-desist language, "in any other manner." However.we have considered this case in light of the standards set forth in HickmotFoods, Inc., 242 NLRB 1357 (1979), and have concluded that a broad reme-dial order is inappropriate inasmuch as it has not been shown that Respon-dent has a proclivity to violate the Act or has engaged in such egregious orwidespread misconduct as to demonstrate a general disregard for the em-ployees' fundamental statutory rights. Accordingly, we shall modify the rec-ommended Order so as to use the narrow injunctive language. "in any like orrelated manner."We also modify par. 2(a) of his recommended Order to include the fullreinstatement language traditionally provided by the Board.of the rights guaranteed them by Section 7 of theAct."2. Substitute the following for paragraph 2(a):"(a) Offer Charles Barrett and Bruce Haire imme-diate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or anyother rights or privileges previously enjoyed, andmake them whole for any loss of earnings they mayhave suffered due to the discrimination practicedagainst them by paying each of them a sum equal towhat he would have earned, less any net interim earn-ings, plus interest."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNoTIncE To EMPLOYEESPOSTED BY ORDER OF HENATIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing at which all parties had an op-portunity to present evidence and cross-examine wit-nesses, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct, and has ordered us to post this notice. We intendto abide by the following:WE W'ILL NOT threaten employees with bodilyharm because of their union activities.WE WILL NOT threaten employees with dis-charge by telling them to "get out" if they do notlike the wages and benefits of the Company.WE WILL NOT threaten employees that therewill be no union by stating to them that no onewould tell management how to run their busi-ness.WE WILL NOT lay off, discharge, or otherwisediscriminate against employees because of theirunion activities.WE WIL. NOT discourage membership in theUnion, or any other labor organization, by dis-criminating against employees in regard to theirhire and tenure of employment or any terms andconditions of employment.WE WILl. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act,as amended.WE WILL offer Charles Barrett and BruceHaire immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without preju-246 NLRB No. 1371 I) E(ISIONS OF NATIONAL ILABOR RELATIONS BOARDdice to their seniority or any other rights or privi-leges previously enjoyed, and make them wholefor any loss of earnings they may have suffereddue to the discrimination practiced against themby paying each of them a sum equal to what hewould have earned, less any net interim earnings,plus interest.CENTRAL FRIGHT LINES, INC.DECISIONSTArIMEN] OF ItIl C'ASE.PtHIL W. SAUNDERS Administrative Law Judge: Basedon a charge filed on August 18, 1978, by International As-sociation of Machinists and Aerospace Workers, AFI,C10, herein the Union or Charging Party, a complaint wasissued on September 29, 1978, against Central FreightLines, Inc., herein Respondent or Company, alleging viola-tions of Section 8(a)(1) and (3) of the National Labor Rela-tions Act. as amended. Respondent filed an answer to thecomplaint denying it had engaged in the alleged matter.The General Counsel and Respondent filed briefs in thismatter.Upon the entire record in the case, and from my observa-tion of the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FA("II. THE BUSINESS ()F RESPONI)ENIRespondent is a corporation duly organized under andexisting by virtue of the laws of Texas, and maintains itsprincipal office and place of business in Waco, Texas, whereit is engaged in the transportation of freight as a commoncarrier.During the preceding 12 months, Respondent purchasedand received goods and materials valued in excess of$50,000 directly from firms located outside the State ofTexas, and derived revenues exceeding $50.000 from trans-porting within the State of Texas commodities bound toand from points outside the State of Texas.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.II1. THE ALLEGED UNFAIR ILABOR PRA(C'TI(ESIt is alleged in the complaint that, in early July 1978,'Respondent's supervisor, Don Herriage, threatened em-ployees with bodily harm becaue of their support for theUnion, and that on or about August 10 Respondent's viceI All dates are 1978, unless stated otherwise.manager of its Dallas operations. T. H. Callan. threatenedan employee by telling him that if he did not like companybenefits he should get out, and also made a threateningremark on the same date by stating to an employee that theCompany was not going to let anyone come in and tell ithow to run its business. It is further alleged that on August9 Respondent discriminatorily discharged Charles Barrettand Bruce Haire.2Barrett and laire were longstanding employees of theCompany and, with the exception of time spent in theArmed Forces, both had been continuously employed bythe Company since 1968. During 1978 both employeesmaintained good attendance records while working as pick-up delivery (P & D) helpers, and in May both Haire andBarrett were assigned by the Company to work at the B. F.Goodrich warehouses--one of Respondent's many custom-ers in the Dallas area.3In May. Haire heard about the Union's organizationalefforts from Barrett, and then became involved in them.Haire stated that on frequent occasions he discussed theunion campaign with Respondent's truckdrivers at thehome terminal, and also continued his discussions whendrivers came over to B. F. Goodrich to pick up their trail-ers. It further appears that on or about August 3 Hairepassed out literature for the Union in the P & D readyroom of the home terminal pertaining to a union meetingscheduled for August 5. Haire also attended meetings of theUnion.Barret testified that he heard about the organizationalcampaign in early May. He further stated that after he hadsigned up forit the Union he decided to talk openly to hisfellow employees about the Union, and he would arriveearly in the P & D ready room every morning in order to doso. It appears that on August 5 Barrett also signed up to bea union coordinator, and a few days prior thereto, on Au-gust 3. had passed out handbills advertising the upcomingunion meeting in front of the home terminal gates from 6until 7:45 a.m. Barrett testified that while he was so en-gaged Respondent's supervisors, Van Aldridge, Bob Wat-son, Bill Dougher, and Jim Sumrall and others camethrough the gate and had noticed what he was doing.The allegation in this complaint that Supervisor DonFerriage threatened bodily harm also bears on whether ornot the Company had prior knowledge of union activity.This record shows that on or about July 6, as Haire andBarrett were going up the stairs in the home terminal talk-ing about the Union, Supervisor Herriage was just ahead ofthem, and Barrett asked Haire if he thought Herriagewould make a good union steward. Haire then put his armaround Herriage and repeated the above, but Herriage re-plied. "f I knew you all had anything to do with the Union,2 Respondent's terminal near Dallas, herein the home terminal, is the onlyfacility of the Company involved in this proceeding. At all times materialherein. the following named persons occupied the positions set forth, andhave been. and are now, agents of Respondent, acting on its behalf, and aresupervisors within the meaning of Sec. 2(1 ) of the Act: T. H. Callan, termi-nal manager; Van Aldndge, assistant terminal manager: and Don Herriage,supervisor.Other supervisors of the Company will be designated and mentioned laterherein.P & D helpers load Respondent's trucks. generally at places other than atRespondent's own terminals.72 CENTRAL FREIGHT LINES. INCI'd shoot you both." Haire stated that he was joking whenthey asked Supervisor Herriage about being a steward, butthen testified that he did not consider the reply he receivedfrom Herriage as any joke.4Counsel for Respondent points out that neither tlaire orBarrett wore buttons or any other union insignia, and alsothat there was no mention in the written statements or affi-davits as to this July incident involving Herriage. More-over, it is further argued that the passing out of handbillson August 3 was not noticed by any of Respondent's super-visors and that, by the time Van Aldridge arrived at thegates on the morning in question, Paul Chezem had relievedBarrett in the passing out of the literature. However. I amin agreement with the General Counsel that the Companyknew of the union activity of Haire and Barrett prior totheir discharges. As pointed out, both of them engaged indiscussions with fellow P & D helpers and drivers as well asdistributing union literature on August 3. Haire distributedliterature or notices in the P & D ready room while Barrettwas doing the same at Respondent's front gates. While VanAldridge may have arrived at the terminal too late on themorning of August 3 to observe Barrett passing out litera-ture, nevertheless, management was well aware of the unionactivity of Barrett as by this time several of their othersupervisors witnessed the distribution of literature. More-over, in July, Haire and Barrett, while together in the termi-nal, had also mentioned to Supervisor Herriage that hewould be a good union steward, but in reply Herriage toldthem that, had he known they were union. he would shootboth of them, as aforestated. Not only does this incidentshow that management had specific knowledge of theirunion activities, but under the circumstances Herriage's re-ply was also a threat to do bodily harm, and is violative ofSection 8(a)(1) of the Act.Witnesses for Respondent testified that Barrett and Hairewere discharged for "stealing time."Respondent maintains that the work of Haire and Barretat B. F. Goodrich was never satisfactory-that in the latterpart of July, Robert Watson, assistant manager of Respon-dent's pickup and delivery department, received a call fromB. F. Goodrich complaining that Haire and Barrett werenot cooperating with Goodrich shipping people in that theywere failing to put jacks under the trailers, and were leavingtoo much unloaded space on the trailers. Watson said thatsoon thereafter he had a conference with Haire and Barrettin which they agreed to improve their loading operationsand to put jacks underneath the trailers. Meanwhile, ac-cording to Watson, he then told management people atGoodrich that he would send Supervisor Herriage to theirfacility to check further on these matters.Supervisor Herriage visited B. F. Goodrich on or aboutAugust 3 and testified that on this occasion L. D. Travis,traffic coordinator at Goodrich, and Jim Ellis, warehousecoordinator at Goodrich, reported to him that Haire andBarrett were loading the trailers with more efficiency andwere also placing jacks under the trailers. but that theirattitudes had not "appreciably, improved." Herriage wasHerriage readily admitted this incident took place. but stated that. whenasked the question of whether he wsould be a good union steward, he merelyreplied. "I don't think so."also told that Haire and Barrett were not reporting toGoodrich for work until 9 or 9:30 a.m., despite the fact thatwork was available earlier, and that both men were takingI-hour lunch breaks.' According to Gooidrich's supervisor.Jim Ellis. during the first 2 months or so that Haire andBarrett worked at Goodrich they arrived at or about 8:30or 8:45 a.m., but Ellis stated that later they began arrivingso late he "thought maybe their time had been changed."'[There is also testimony in this record that on or aboutAugust 3 Respondent's dispatcher. Jim Sumrall. received acomplaint from Intercity Warehouse, another customer ofthe Company in the Dallas area, complaining that Respon-dent's P & D helper. Sam Lindsey, had not reported toIntercity but had been seen at the W. K. James Cafe withother employees of the Company. Sumrall informed Re-spondent's manager, Bob Watson, of this complaint, andWatson said that he then instructed Herriage to check upon Lindsey. along with Barrett and Haire, to see if theseemployees were "killing time" before they reached their re-spective assignments at the customer warehouse. Herriagetestified that on August 4, pursuant to instructions fromWatson, he went over to the James Cafe to investigate theabsence of Sam Lindsey. and in doing so discovered thatboth Lindsey and Haire had already' spent about an hour ormore in the James Cafe. However, since he had not seenBarrett on this occasion, Watson then told him to checkagain on Monday, August 7. That morning Herriage ar-rived at the James Cafe but, finding none of Respondent'semployees there, he then went to B. F. Goodrich andwaited for Haire and Barrett until 10:10 a.m. when theyfinally arrived. Haire and Barrett then explained to Her-riage that they' had been at the James Cafe when Sam l.ind-sey arrived and told them that Haire's pickup truck wasleaking gas. and that they then decided to take the truckback home and exchanged it for another vehicle, but admit-tedly never informed their dispatcher that they would belate.Herriage made his report or findings relative to Barrett.Haire, and Lindsey to Manager Watson,. and Watson inturn reported the same to Assistant Terminal Manager VanAldridge. who then apparently submitted the matter to theDallas terminal's management committee. There is furthertestimony that the terminal's management committee sub-mitted the matter to Respondent's executive committee inWaco, the only body having the final authority to terminateemployees.At the end of the working day on August 9. Haire wascalled into the office and discharged after Watson informedhim that on August 4 he had taken a break of an hour and20 minutes at the James Cafe, and on August 7 he had notarrived at B. F. Goodrich until after 10 o'clock. and that forsome time he also had been taking 1-1/2 hour breaks. Haireexplained to Watson that on August 4 he had stopped atthe cafe in the morning. and on August 7 had fuel pumpproblems. and as far as long lunches were concerned heand Barrett had seen to it that they were always caught upIn the mornings most P & D helpers initialls report to Respondent'shome terminal and then go from there to the customer warehouse assignedto them. 'he>s then start loading trailers from these lcations..Also see ( C Exh. 3b)73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith their work at Goodrich before going to lunch. Hairethen inquired about other employees who had done similarthings but were still working-he was referring to JohnJoyner, Sam Lindsey, and Paul Chezem. Barrett was alsocalled in on August 9 after work and informed by Watsonthat on August 7 he too had been 2 hours late in getting towork at B. F. Goodrich. Barrett had at that time explainedthe fuel pump situation. Watson then told Barrett, "I hateto, but I have my bosses, but I'm going to have to terminateyou."On August 10 Haire and Barrett went into the office ofT. H. Callan and attempted to get their jobs back by tellingCallan that they had been fired unjustly for union activity.Callan then told Haire that he had a bad attitude. Theythen requested and were given the opportunity to person-ally state their positions to W. W. Callan, Sr., Respondent'schairman of the board, who they had "always heard fromaround, after working at Central, that he was fair in hearingsituations such as this." However, these appeals to higherofficials in the Company did not result in any reevaluations,and their discharges on August 9 still stand.7Counsel for Respondent points out and argues that notonly did Haire and Barrett habitually report an hour ormore late to their assigned jobs at B. F. Goodrich, but alsothat the breaktime they took each day also far exceededthat allotted to other employees of Respondent. It is furtherpointed out that several management witnesses for Respon-dent made it clear that for many years it has been theirpolicy to allow three breaks a day for P & D helpers-a 15-minute coffeebreak in the morning, a 30-minute lunchbreak, and a 15-minute coffeebreak in the afternoon. andthat this is the policy no matter where Respondent's P & Dhelpers are working. Counsel for Respondent also points tothe fact that Haire admitted he knew the established lunchbreak was 30 minutes, and that he never took more than 30minutes for lunch at any warehouse other than B. F. Good-rich, and that when Barrett worked at other locations andhad taken a break while waiting for a bill of lading to befilled, he would generally not take another break. Neverthe-less, as further argued by counsel for Respondent, Haireand Barrett evidence a totally "cavalier attitude" towardRespondent's break rules while working at B. F. Good-rich-that both admitted stopping at the James Cafe almostevery day after clocking in at Respondent's terminal for abreakfast or coffee that lasted up to an hour, and then, afterreporting to B. F. Goodrich, they took two coffeebreaksand an hour lunch almost every day. Thus, on a normal daywhile working at B. F. Goodrich, Haire and Barrett took upto 2-1/2 hours in breaktime even though Respondent's pol-icy allowed them only an hour. Additionally, they often leftGoodrich before 4:25 p.m., even though there was stillloading to be done.Counsel for Respondent also points to the testimony ofthe warehouse coordinator for Goodrich, Jim Ellis, whostated that in June, July, and early August there was nevera time they did not have work for Haire and Barrett to' Although Lindsey was discharged for the same offense, he is not namedin the complaint. Haire and Barrett were both denied unemployment bene-fits by the Texas Employment Commission because they violated a companyrule.perform at 8:30 a.m., and that breaks at Goodrich werestaggered so that no more than one-half of the Goodrichemployees were on break at any, particular time, and there-fore there was always someone to supply Respondent's P &D helpers. Ellis further stated, "See, this was the problem. Iwanted to have room on my shipping dock to put thatmany' and this is the reason that we. when they would ar-rive in the morning, the first thing they would load is whatthey left the day before and then we would have maybeeight or nine or ten, bill of lading ready to go from themabout 8:30."Respondent further contends that whenever employeeshave been caught "stealing time," they have been termi-nated and it makes specific reference to Robert Arringtonand Grey Harris.Final ConclusionsHaire, Barrett, and Paul Chezem, all P & D helpers, tes-tified that it was a "common practice" for them and othersto stop off at the cafe and have coffee after clocking in atthe home terminal, but prior to going to their assigned joblocation, stating that such a practice did exist on almost adaily basis, and that the James Cafe was the usual place togo when working in their particular area of Dallas. Allthree further testified that at one time or another route su-pervisors and other employees had also stopped there.There was further testimony that because of this daily prac-tice neither Haire nor Barrett made efforts to conceal orhide their own automobiles from view of the street whilestopping at the James Cafe, and even after the August 7incident, as aforestated, Haire and Barrett continued thepractice of stopping by the cafe in the morning, and no onehad ever notified them that in so doing they were violatingany rule.8When Respondent's supervisor, Marvin Tabor,was asked on cross-examination about when he first be-came aware that employees were having coffee or breakfastbefore going to their jobs, he replied, "Well I had heard justthrough the grapevine, I didn't have any proof of this ..."This record further reveals that both Haire and Barretthad worked for the Company about 10 years without anyjob-related difficulties, and prior to their discharges neitherone of them had ever actually been reprimanded for anywrongdoing or rule violations. Both admitted that in JulySupervisor Bob Watson had talked to them about loadingthe trailers at Goodrich to a greater capacity and placingjacks under them, but admittedly thereafter they fully com-plied with these suggestions after conferences with Van Al-dridge. However, there are also denials in this record byboth Haire and Barrett to the effect that at the time of thediscussions in late July about capacity loads and jacks,there were no warnings given to them about being late forwork.Supervisor Tabor admitted that, during the times theyworked together, Haire was a "good employee" and neverI It appears that Haire and Barrett generally clocked in at the home termi-nal around 8 a.m.. and then on their way to B. F. Goodrich stopped at theJames Cafe. Haire stated that usually he reached Goodnch by 9 a.m. as italso took between 20 to 25 minutes just to dnve between Goodrich andRespondent's home terminal.74 CENTRAL FREIGHT LINES. INC.stepped out of line until this incident in question. Supervi-sor Watson also admitted that he had no complaints onHaire and Barrett other than those from Goodrich.'Supervisor Watson stated that he did not know of anyoccasion where an employee of the Company had beencaught "stealing time" and given a second chance. Indeed.throughout the hearing before me Respondent adhered toits position that, whenever they became aware of an em-ployee stealing time, the employee would be summarily dis-charged. However, the General Counsel introduced testi-mony through Paul Chezem to the effect that in the summerof 1974 he had unloaded two trucks without eating any-thing and then decided to have lunch at a nearby cafe. Aday or so later he was called into the office and informed byBob Watson that he was "stealing time," but Chezem testi-fied that he was only docked 2-1/2 hours' pay for this of-fense and that was the end of it.Paul Chezem further testified that in January 1978 heand John Joyner had finished working early and then hadgone to a Dairy Queen for something to drink, but the nextmorning they were called in and informed they were steal-ing time. Respondent's dispatcher. James Sumrall, toldthem management had already decided to fire them. butsince they had spoken the truth about their absence, theCompany was going to give them a "second chance." Che-zem stated that Sam Lindsey-the employee dischargedwith Haire and Barrett but not named in the complaint-had been previously warned by Watson several times fornot being where he was supposed to be. Chezem furthertestified that "a lot of people" had been called in for notbeing at their assigned jobs but, nevertheless, they were stillworking for the Company.The General Counsel introduced further testimonythrough Paul Chezem to the effect that in the summer of1978 P & D helper Ricky West was discovered by his dad.Grover Chezem. at the James Cafe at a time when BobWatson wanted to see him, and when West was apparentlynot at his work station.Haire and Barrett corroborated the testimony of PaulChezem in regard to Joyner and Lindsey being absent fromtheir jobs, and then only receiving a warning for such con-duct. They both also remembered the incident involvingPaul Chezem, as aforestated, and further verified the factthat both Chezem and Joyner are still working for Respon-dent.'"9 Barrett testified that, when he and Haire were initially sent to Goodnch.Watson had informed them of the vanous problems existing there---that fiveto six helpers of Respondent had been previously "run off' as the) could notget along. and all Watson wanted them to do was "to handle" B. F. Good-nch. Haire stated that Goodrich had complained to the Company "quite abit" about employees of Respondent, and on three prior occasions when hehad been assigned to Goodrich and they complained-he was simply pulledoff the Goodrich job and sent elsewheremO Supervisor Watson stated that in June 1977 Robert Arrington was dis-charged for stealing time. However. it appears to me that Arrington didmore than arrive late for work, in that on the day in question he did not getto his warehouse job until 2:15 p.m.. but had actually punched his timecardat 9 am. See Resp. Exh. 3. Watson further testified that Gregg Harris. also aP & D helper, was terminated in October 1978 for stealing time. However.there seems to be no surrounding circumstances or specific testimony inexplanation as to Harris. so it is only conclusionary as to whether he wasdischarged after his first offense or had previous warnings.In the final analysis. Respondent knew of the organiza-tional efforts by the Union and had also specifically identi-fied laire and Barrett with it, as previously detailedherein.'' Moreover, the credited evidence in this record alsoreveals that it had become somewhat of a normal and com-mon practice for Haire and Barrett and others to stop at theJames Cafe while on the way to their assigned warehousesin that area of Dallas and. prior to being openly identifiedwith the Union, nothing was said about it. The GeneralCounsel argues that the record establishes that the Com-pany had acknowledged and condoned this practice, andmeted out punishment in a disparate manner to suit itsneeds--in this case, the need was to rid itself of two unionsupporters. As noted. I am in agreement that the reliabletestimony and evidence in this record substantiates suchconclusions.2This record further reveals, contrary to arguments by Re-spondent, that other employees were not summarily dis-charged for being absent from their jobs. Both Paul Chezemand John Joyner were merely "docked time" when the)'were not at their work stations, and Sam Lindsey had obvi-ously received several warnings about stealing time beforehis actual discharge. On previous occasions, employeeswere given opportunities to explain their absence fromwork stations, and then in several cases received only disci-plinary warnings or reduction of their time. In the instantcase. Haire and Barrett carefully explained why they werelate to work on the morning of August 7 because of a gasleak in the fuel pump of the vehicle they were using, but.nevertheless, these two oldtime employees were dischargedeven though they had received no prior warnings and hadgood records over the many years they had worked for theCompany. Clearly. the motivating factor for the termina-tions was their activity on behalf of the Union. The finalsummation of this case b the General Counsel is wellstated:Counsel for the General Counsel contends that thecredible testimony clearly establishes the existence of apractice whereby Pick-Up and Delivery Helpers weregiven much latitude in establishing their breaks andthe length of such breaks. Punishment had been ad-ministered when there was abuse but only after previ-ous warnings. Haire and Barrett. two long-standingemployees with good work records, had never beenwarned prior to being discharged. Only after their" The General Counsel argues that in early July. when Barrett and Hairespoke to Supervisor Herriage about becoming a union steward. the Com-pany at this time was not too concerned because nothing other than uniontalk was occurring, but after Haire. Barrett. and a few others had distnbutednotices on August 3 of a union meeting for August 5, the Company thenquickly moved to quash the campaign, and since B. F. Goodrich had com-plained about Haire and Barrett dunng late July. as aforestated, manage-ment grasped that opportunity to build a defense for their subsequent dis-charges.12 The credibility resolutions herein have been derived for the reasonsgiven herein, and from a review of the entire testimonial record and exhibitswith due regard for the logic of probability, the demeanor of the witnesses.and the teaching of N'.L.R B v. Walton Manufacturing Cornpan' & Logan-rille Pants (Co, 369 U.S. 404 (1962). All testimon) has been reviewed andweighed in the light of the entire record.75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDopen support of August 3, for the Machinist union]campaign did Central [Respondent] note their abuseand discharge them without warning.It is alleged that on August 10 T. H. Callan threatenedan employee, as previously set forth herein.' EmployeeLouie Monroe testified that on August 10 he was called intothe office of T. H. Callan and, after he was accused of criti-cizing management and not being satisfied with his wagesand benefits-Callan then told Monroe that if he did notlike it-"why don't you just get out." There were also fur-ther discussions by supervisors with Monroe on union mat-ters, both past and present, and then Callan spoke up againand informed him that employees had never had to pay anyunion dues, that wages and benefits had been increased asfunds were available, and that management "wasn't goingto let anyone from the outside come in and tell them how torun their business."' Under the circumstances prevailinghere, coupled with the prior unlawful discharge, the abovestatements by Callan clearly constitute violations of Section8(a)(l) of the Act, and I so find.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.It having been found that Respondent discriminatorilydischarged Charles Barrett and Bruce Haire. I shall recom-mend that Respondent offer them immediate and full rein-statement to their ormer jobs or, if such jobs no longerexist, to substantially equivalent positions without prejudiceto their seniority or other rights and privileges, and makethem whole for any loss of earnings they may have sufferedby payment to them of the amount they normally wouldhave earned as wages from the date of their termination tothe date of an offer of reinstatement. Backpay shall be com-puted on a quarterly basis in the manner established by theBoard in F. W. Woolworth Company, 90 NLRB 289, 291-294 (1950), with interest thereon computed in the mannerand amount prescribed in Florida Steel Corporation, 231NLRB 651 (1977).'5I) The General Counsel further contends that the statements made on Au-gust 10 also reveal Respondent's motive and unlawful purpose in dischargingHaire and Barrett. Louie Monroe, an employee of the Company for manyyears, testified that shortly after Haire had come by to shake his hand and tosay goodbye on August 10, he (Monroe) was called into Callan's office andinterrogated about his attitude toward the Company. The General Counselpoints out and argues that there was no legitimate reason to threaten orinterrogate Monroe since he had always been a loyal employee, but appar-ently the Company felt that Haire had identified another union supporterwhen Haire and Monroe shook hands."As the Board stated in Hanes Hosiery. Inc.. 219 NLRB 338 (1975):We have long recognized that the test of interference, restraint, andcoercion under Section 8(aXI) of the Act does not turn on Respondent'smotive, courtesy. or gentleness, or on whether the coercion succeeded orfailed. The test is whether Respondent has engaged in conduct whichreasonably tends to interfere with the free exercise of employee rightsunder the Act.5See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).CON(CI.USIONS () LAW1. Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By engaging in conduct described and detailed in sec-tion 111. above, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(1) and (3) of the Act.4. The above-described unfair labor practice affects com-merce within the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER"The Respondent, Central Freight Lines, Inc., Irving,Texas, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Threatening employees with bodily harm because oftheir union activities.(b) Threatening employees with discharge by tellingthem to "get out."(c) Threatening employees that there would be no unionor any interference from the outside.(d) Discharging, laying off, or otherwise discriminatingagainst employees because of their union activities.(e) Discouraging membership in the Union, or any otherlabor organization of its employees, by discriminatingagainst them in regard to their hire and tenure of employ-ment or any' terms and conditions of employment.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem under Section 7 of the Act.2. Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a) Make whole Charles Barrett and Bruce Haire for anyloss of earnings by reason of Respondent's unlawful con-duct as outlined in "The Remedy" section of this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its place of business in Irving, Texas, copies ofthe attached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director for Re-gion 16, after being duly signed by Respondent's represent-16 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48(of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.'7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."76 CENTRAL FREIGHT I.INES. INC.ative, shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places. including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered. defaced. or covered by any othermaterial.(d) Notify' the Regional Director for Region 16. in writ-ing. within 20 days from the date of this Order, what stepshave been taken to compl herewith.77